                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA


~A~Iwin Johnson, Jr.,
                     Plaintiff( s)
           vs.                                      No.l1:17-cv-00755-LJO-EPG (PC)

California Forensic Med. Group, et al.,             REQUEST FOR AUTHORITY TO INCUR
                                                    COSTS (APPOINTED COUNSEL) AND
                     Defendants.                    REQUEST FOR PAYMENT
 ----------------~/

                 REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
 Complete this form and return it to the court (with two copies) for approval prior to incurring the
 cost for which reimbursement is requested.



 I, lsanjay S. Schmidt                                        , attorney for plaintiff(s), declare as follows:


                 ;.:.:.::=-=~~==-~==:..~..:;:.~in~th.:.:i.:.:.s action on
                                                          jNovember13, 2018              , by the
 Honorable Erica P. Grosjean                   , United States District Judge/Magistrate Judge.
 I believe that the following course of action is reasonably necessary to the prosecution of this
 action:
    Some of the central issues in this case revolve around whether Defendants were deliberately indifferent
    concerning the fracture that Plaintiff sustained to his hand. See, ECF No. 23 at 3:14-13:8. To fulfill the scope of
    my appointment, I am requesting the following in this request: 1) Plaintiff Aylwin Johnson's medical records,
    which were requested from CDCR, require payment of an invoice in the amount of $70.93; this invoice is for
    555 pages of records, and is attached to this request; 2) for approval to conduct the depositions of Dr. Ho, R.N.
    Larranaga, and Dr. Thomas Raley; I have negotiated a special rate with a court reporting company for purposes
    of this appointment, which would be a 25% discount. The normal charge is $4.40 per page for medical
    witnesses, so, based on an estimate of 8 hours, the normal rate would be -$175/hr x 8=$1 ,400.00, but they are
    willing to discount it by 25o/o. The 25o/o discount will apply to the total, whatever the total page numbers are.
   Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
   documentation. Without such documentation, counsel will not be reimbursed.




 I have made reasonable in                 and believe that the cost of this course of action will not exceed
 the amount of$ 1,120.93

 I therefore request that this court authorize the expenditure in an amount not to exceed that stated
 above for the completion of this contemplated course of action.
           REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

                                                       Case Number: 11:17-cv-00755-UO-EPG (PC)


     The following payments of costs have been heretofore approved in this matter:
       Amount                                                                                       Amount
       Approved                                          Purpose                                     Paid
                     ,,I                                                                       I
                         'I
II                       :I                                                                    I
                         !I                                                                    I
 '
I                        II                                                                    I
II                       !I                                                                    I
     I declare under penalty of perjury that the foregoing is true and correct.



     Signed this   j1s            day of jJanuary           , 20   F ,at jsan Francisco            , California.




     Attorney for Plaintiff(s)



     The above expenditure is               -/      Approved
                                         --+/-"---                  - - - -Denied
     Or,

     - - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
     to rule    , on                              , at                    .M. in Courtroom
     Number
                     -------------------
              ----
     Dated:        ~ }1.-r-   J   l q_
                     I        '




                                                                    United States District Judge/Magistrate Judge
